Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 06/15/2022.
Claims 1-11 are currently pending. 
Claims 1-10 are currently amended.
Applicant’s argument filed on 06/15/2022 states in part “Applicant thus submits that the claim elements all avoid invocation of 35 U.S.C. §112(f)”. Consequently, the rejection in the previous office action is hereby withdrawn.


Allowable Subject Matter
Claims 1-11 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-11 are considered allowable because the prior art does not teach limitations including: 
“a DAO signal receiving unit configured to enable to obtain a common ancestor device qualification when receiving a DAO signal from the mobile device and receive a same pair of prefer parents DAO (PDAO) and alternate parents DAO (ADAO);
 a DAO change transmission unit configured to obtain a common ancestor device qualification and prevent further acquisition of a common ancestral device qualification; and a dual path setting notification unit configured to transmit common ancient configuration complete (CCC) to the mobile device to stop attempting to generate a dual path,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 5.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Agarwal et al (US 20110228696 A1) is pertinent to computer networks, and, more particularly, to directed acyclic graph (DAG) routing, e.g., for Low power and Lossy Networks (LLNs).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419